      CASE 0:20-cv-00759-PJS-HB Document 11 Filed 07/28/20 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


Marva S.,
                                                        Civil No. 20-cv-0759 (HB)
                     Plaintiff,

v.
                                                        ORDER ON REPORT
Andrew Saul,                                          AND RECOMMENDATION
Commissioner of Social Security

                     Defendant.


       The above-entitled matter came before the Court upon the Report and

Recommendation of the United States Magistrate Judge. No objections have been filed

to the Report and Recommendation in the time period permitted.

       Based upon the Report and Recommendation of the Magistrate Judge, and all the

files, records and proceedings herein,

       IT IS HEREBY ORDERED that:

       1.     The Report and Recommendation is ADOPTED;
       2.     This action is DISMISSED WITHOUT PREJUDICE under
              Federal Rule of Civil Procedure 41(b) for failure to prosecute.

       LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: 7/28/20
                                          Patrick J. Schiltz
                                          United States District Judge
